Citation Nr: 1710246	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  For his active duty in Vietnam, the Veteran was awarded the Vietnam Service Medal and the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Denver, Colorado Department of Veterans Affairs Regional Office (RO).  In April 2013, a Board hearing was held where the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.

In March 2014, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development and a new VA examination.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran did not have a chronic knee condition manifest during service or within one year following service, and did not experience continuous symptomatology after service.

2.  The Veteran's knee condition is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Law and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnoses after discharge when all other evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Sheldon v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is currently diagnosed with degenerative joint disease, which is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disabilities.  Walker v. Shinseki, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) (2016).

Presumptive service connection may also be established for certain chronic diseases, including degenerative joint disease, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307.

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis for right knee disability

The Veteran contends that he has a right knee disability that is related to his time in active duty, January 1969 to July 1970.  Specifically, the Veteran states that while on patrol and traversing a steep slope he became entangled in vines which caused him to trip and his knee "popped out of joint."  The Veteran's military personnel records confirm he served with Company D, First Reconnaissance Battalion, First Marine Division in the Republic of Vietnam.

The April 2014 VA examination shows that the Veteran has a current diagnosis of degenerative joint disease affecting the right knee.  For this reason, the Board will analyze the Veteran's claim under the presumptive service connection provisions as well as direct service connection.

The Veteran's service treatment records are associated with the record and appear to be complete.  A November 1968 physical inspection determined that the Veteran was physically qualified for enlistment.  Service treatment records indicate that in October 1969, the Veteran complained of a "trick knee" that came out of place on his last patrol which resulted in soreness for three days.  Subsequent service treatment records are negative for any complaints of, or treatments for, right knee issues.  The Veteran's separation examination of June 1970 was negative for any knee conditions.

The Veteran's private medical records have been associated with the record.  In December 1982, he underwent a right knee arthroscopy of the lateral meniscus and a partial medial meniscectomy, following a work related injury.  In December 1994 the Veteran had a right knee arthroscopy to correct a knee injury sustained by the Veteran when he fell out of a coconut tree years prior.  In October 2005, the Veteran underwent a right knee arthroscopy with partial medial meniscectomy and chondroplasty due to a right knee medial meniscus tear and it was at this point he was identified as having "bone-on-bone degenerative change."  X-rays were also performed which revealed "mild tricompartmental degenerative changes in his right knee most significant in the lateral patellofemoral compartments."  In 2012, the Veteran underwent knee replacement surgery
In light of the medical and lay evidence, the Board does not find that the Veteran is entitled to presumptive service connection.  The evidence does not show a diagnosis of or manifestations of a chronic disease in service or within one year following service.  The first documented knee related issue following service is contained within the Veteran's December 1982 private medical record wherein the Veteran was treated for a tear of the medial and lateral menisci, not degenerative joint disease.  For the showing of a chronic disease in service there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303(b).

Additionally, the Board does not find that there was a continuity of symptomatology that warrants presumptive service connection.  There was no evidence of right knee issues at separation from service.  Post-service medical records show that he was first treated for a knee related issue in 1982 that stemmed from a post-service work accident.  Further to this point, a November 1982 letter from the U.S. Department of Labor states that "the accident happened in the normal course of his assigned duties."  The Veteran underwent surgery, and the preoperative diagnosis was "rule out tear of the medial meniscus" and the postoperative diagnosis was the same, plus bucket handle tear of the lateral meniscus and absent anterior cruciate ligament.  Despite having surgery on the right knee, degenerative joint disease was not mentioned as a current diagnosis.  In 1994, the Veteran was admitted for another arthroscopy, at which time arthritis was first diagnosed.  Additionally, the 1994 medical report shows that the Veteran injured his right knee due to a fall from a coconut tree at least ten years prior, while working in the private sector.

The Board finds that the medical evidence is probative that the Veteran's post-service symptoms of knee were not continuous since service.  Moreover, it is clear that any right knee issues stemmed from intercurrent causes and thus do not constitute continuous symptomatology for presumptive service connection purposes.

The Board additionally finds that the Veteran is not entitled to direct service connection for his current degenerative joint disease.  In making this determination, the Board relied on the Veteran's service records and post-service medical records.  The Veteran's service records show that the Veteran had a single report of an in-service event or injury on or about October 1969 wherein his knee came out of joint on a patrol, resulting in soreness for three days.  The Veteran's post-service medical records, as discussed above, did not show evidence of arthritis until 1994, many years after separation.  The Veteran did not incur a chronic knee condition during service.  While he certainly had a knee injury, this does not necessarily mean he actually incurred a chronic condition during service.  The 2014 VA examiner reviewed the service treatment records and noted that although there was swelling with the in-service knee injury, there was no loss of motion, instability, or positive McMurray's or meniscal signs, and the Veteran was back to full duty in about two weeks.  The examiner opined that the initial diagnosis of internal derangement during service was a working diagnosis, not a final diagnosis.  Rather, the course of the healing following the injury indicated a sprain which resolved without residual, as the separation exam did not show any knee condition.

Additionally, the Board heavily relied on the April 2014 VA medical examiner's conclusion that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.
The Board found the April 2014 VA examination and negative nexus opinion probative that the Veteran's current knee condition is unrelated to service because the physician demonstrated that he had thoroughly reviewed the Veteran's service records and he issued an alternative etiology for any current knee condition.  After reviewing all of the facts, the VA examiner concluded that the Veteran's right knee injury most likely "occurred in the fall from the tree in 1979, because of the force of landing that also fractured both ankles is likely to tear a meniscus."  The VA examiner also relied, in part, on the opinion of the surgeon who performed the Veteran's 1994 knee surgery wherein the surgeon cited the fall from the tree to be etiology of the knee condition at that time.  The Board thus finds that the April 2014 VA opinion is adequate and probative evidence that the Veteran's right knee disability is not related to service.

In the April 2014 VA examination, the Veteran contended that he did not injure his right knee when he fell out of a coconut tree in 1979, resulting in two broken ankles.  This statement, however, contradicts the December 1994 medical report wherein the examiner noted "he injured his knee when he fell from a coconut tree on the job in the South Seas."  The Board finds that the Veteran's statements made while seeking treatment are more credible and probative regarding his history of knee injuries than statements made after he filed a VA disability claim.  Statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the Federal Rules of Evidence at Rule 803(4).  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.  Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The Board acknowledges that the Veteran was afforded a VA examination in August 2010 wherein the examiner concluded that the Veteran's degenerative joint disease is less likely as not caused by or a result of a minor injury during military service.  However, the August 2010 Va examination was based on speculative facts not contained within the record and was therefore not relied upon.  While the March 2012 private physician noted the Veteran having undergone several right knee surgeries, the examiner did not directly address the etiology of the Veteran's degenerative joint disease.  

The Board considered the Veteran's contentions that his in-service knee injury was more serious than the VA examiners stated and caused his current right knee disability.  As a layperson, however, the Veteran is not competent to make such a medical determination.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Finally, in making each of the above determinations (e.g. inapplicability of the presumptions regarding chronic diseases, the absence of a continuity of symptomatology, and the lack of a causal nexus), the Board has considered the section 1154(b) combat presumption.  The combat presumption does not relieve combat veterans of the need to demonstrate a causal nexus, see Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009), but may be used to establish that the Veteran "incurred a permanent...disability in service", potentially reducing the proof needed to demonstrate a nexus.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  As in Reeves, the Veteran asserts that he began experiencing knee symptoms during his active service and continued experiencing those symptoms afterwards.  However, unlike in Reeves, the evidence indicates that there was a knee injury after service, at which time no continuity of symptoms was claimed by the Veteran, and no physician has connected his knee condition to his military service. See Reeves, 682 F.3d. at 1000 (noting the record contained a diagnosis of a current disability and a statement from the diagnosing physician attributing the condition to the veteran's in-service experiences).  Moreover, the only nexus opinion regarding the Veteran's knee condition is negative from the 2014 VA examination.  

Because the evidence does not show a nexus between the Veteran's in service injury and his diagnosed degenerative joint disease, service connection must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  The Veteran was also afforded a new VA examination in April 2014 to assist in determining the etiology of the Veteran's disability.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.

The previous examination, conducted in August 2010, was inadequate because the conclusion reached by the examiner was based on facts not contained within the Veteran's file and therefore not relied upon by the Board in rendering this decision.

Additionally the Veteran provided testimony at a Board hearing in April 2013.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the most recent, June 2016, supplemental statement of the case.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.




[Continued on Next Page]
ORDER

Service connection for right knee disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


